In a proceeding pursuant to CPLR article 75 to stay arbitration of an underinsured motorist claim, the appeal is from an order of the Supreme Court, Dutchess County (Sproat, J.), dated November 22, 2006, which granted the petition.
Ordered that the order is affirmed, with costs.
The appellant violated the terms of his insurance policy by failing to provide his notice of claim for underinsurance benefits “as soon as practicable” (Rekemeyer v State Farm Mut. Auto. Ins. Co., 4 NY3d 468, 474 [2005]; see Matter of Metropolitan Prop. & Cas. Ins. Co. v Mancuso, 93 NY2d 487, 495 [1999]; Matter of Continental Ins. Co. v Marshall, 12 AD3d 508 [2004]; Matter of Interboro Mut. Indem. Ins. Co. v Brown, 300 AD2d 660 [2002]; Matter of Nationwide Mut. Ins. Co. v DiGregorio, 294 AD2d 579 [2002]).
Accordingly, the Supreme Court properly granted the petition and permanently stayed arbitration. Spolzino, J.P., Florio, Miller and Dickerson, JJ., concur.